         Case 1:18-cr-00693-RMB Document 122 Filed 09/03/19 Page 1 of 2
          Case 1:18-cr-00693-RMB Document 120 Filed 08/30/19 Page 1 of 2
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew 's Plaza
                                                    New York, New York 10007



               MEMO ENDORSED                         August 30, 2019
                              P.~
                                                                        frusnCSDNY
BYECF
                                                                        II ~?CUMENT
The Honorable Richard M. Berman                                            ELECTRONICALLY FILED
United States District Judge                                               DOC#:
Southern District of New York                                              DATEF-IL_E_D_-.-9=-/-r-3-+-//- ~~
500 Pearl Street
New York, New York 10007

   Re:      United States v. Ramses Owens, et al., 18 Cr. 693 (RMB)

Dear Judge Berman:

       The Government respectfully submits this letter, with the consent of counsel for Ramses
Owens, to respectfully request an extension to file its reply in support of the Government's Motion
for Application of the Crime-Fraud Exception and Waiver of the Attorney-Client Privilege (Dkt.
No. 110) (Aug. 14, 2019). On August 28, 2019, defendant Ramses Owens filed an opposition to
the Government's motion. (Dkt. No. 118). No other party has filed an opposition to the
Government' s motion . The Government requests an extension until September 10, 2019 to
respond.

       The Government requests this brief extension to file its opposition because multiple
members of the prosecution team are traveling this week. The Government has conferred with
counsel for Ramses Owens, who consents to this request.
        Case 1:18-cr-00693-RMB Document 122 Filed 09/03/19 Page 2 of 2
         Case 1:18-cr-00693-RMB Document 120 Filed 08/30/19 Page 2 of 2
                                                                                August 30, 2019
                                                                                         Page 2

        A proposed endorsement for the Court's consideration is below.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District ofNew York


                                         By: Isl Thane Rehn
                                            Eun Young Choi
                                            Thane Rehn
                                            Assistant United States Attorneys
                                            (212) 637-218712354

cc:     Defense Counsel (by ECF)


ENDORSEMENT:

          On consent of the Defendants, the Government's request for an extension to extensi on to
file its reply in support of the Government's Motion for Application of the Crime-Fraud Exception
and Waiver of the Attorney-Client Privilege (Dkt. No. 110) to September 10, 2019 is hereby
GRANTED.

SO ORDERED.

Date:      ~t      _!_,2019
           New York, New York



                                             HONORABLE RICHARD M. BERMAN
                                             UNITED STATES DISTRICT JUDGE
